


EXHIBIT 10.1




SOFTWARE LICENSE AGREEMENT




THIS NON-EXCLUSIVE SOFTWARE LICENSE AGREEMENT (this “Agreement”) is entered into
as of 24th August 2019, by and between Charteris, Mackie, Baillie & Cummins
Limited, a company incorporated under the laws of England and Wales (“Licensor”)
and Black Cactus Global, Inc, a company incorporated in the State of Nevada,
United States of America (“Licensee”) and Licensor and Licensee may hereinafter
be referred to individually as a “Party” and collectively as, the “Parties.”




RECITALS




WHEREAS, Licensor is the exclusive licensee, and has rights in and to, certain
proprietary Software, Know-How, and Copyrights as set forth on Schedule A hereto
(collectively, the “Sublicensed Materials”) which Licensor licensed from Black
Cactus Holdings LLC.




WHEREAS, Licensee wishes to acquire a non-exclusive license from Licensor for
the Sublicensed Materials; and




WHEREAS, Licensor is willing to grant Licensee a non-exclusive, worldwide
license, and Licensee desires to obtain a non-exclusive license, to the
Sublicensed Materials on the terms and conditions set forth herein.




NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:




DEFINITIONS. In addition to the definitions set forth above, the capitalized
terms set forth below shall be defined as follows:




“Copyrights” means all registered and unregistered materials, works of
authorship and similar materials relating to the Software belonging to Licensor.




“Derivative Work” means any discrete modification to the Sublicensed Materials
made by Licensee pursuant to this agreement and any modified, altered, enhanced
or adapted version of the Sublicensed Materials, or derivative work thereof (as
that term is defined under US copyright law) based on the Sublicensed Materials.




“Know-How” means all information and know-how, including, but not limited to,
technical, and other information, practices, techniques, methods, processes,
inventions, developments, specifications, coding, algorithms, trade secrets and
similar information Licensor currently maintains.




“Material Adverse Effect” means, with respect to any Party any event,
circumstance, development, state of facts, occurrence, change or effect that is
materially adverse to the business, assets, results of operations or condition
(financial or otherwise) of such Party taken as a whole.




“Software” means the computer software program(s) in machine-readable form,
including as applicable, all of its source code, input/output formats, headers,
program listings, associated data and internal databases, graphical elements,
narrative descriptions and operating instructions, and all related tangible
media.




--------------------------------------------------------------------------------




“Trademarks” means all registered and unregistered names, trademarks, service
marks, trade dress, logos, insignias, domain names, symbols, slogans, and
combinations thereof relating to the Software belonging to Licensor.




“Transaction Documents” means this Agreement and all other agreements,
instruments and documents required to be delivered by the Parties to complete
the transaction contemplated thereby.




2. LICENSE GRANT; TERM; TERMINATION; OWNERSHIP.




2.1 License Grants.




Subject to the terms and conditions of this Agreement, at the Closing, as
defined herein, Licensor shall grant to Licensee, under all of Licensor’s
intellectual property rights in and to the Sublicensed Materials, a
non-exclusive, worldwide, non-transferable, license to use, sublicense, modify
and create Derivative Works using the Sublicensed Materials (the “License
Grant”).




2.2 Term. Subject to the terms and conditions of this Agreement, the License
Grant shall have a continuous Term from the date of this Agreement (the “Term”).




2.3 Ownership. During the Term, Licensor shall retain all right, title and
interest, including all intellectual property rights, in and to the Sublicensed
Materials. Licensee shall own all right, title and interest in any Derivative
Works to the Sublicensed Materials made by Licensee, subject to Licensor’s
ownership of the underlying Sublicensed Materials and the restrictions on use of
the Sublicensed Materials contained herein.




2.5 Reservation of Rights. All rights not expressly granted by Licensor
hereunder are reserved to Licensor. Without limiting the generality of the
foregoing, Licensor and Licensee expressly acknowledge that nothing contained
herein shall be construed or interpreted as a grant, by implication or
otherwise, of any licenses other than the licenses specified in Section 2.1.




3. CONSIDERATION FOR LICENSE GRANT; ADEQUACY OF CONSIDERATION.




3.1 Term Payment. Subject to the terms and conditions of this Agreement, as
consideration for Licensor providing Licensee with the License Grant for the
Term, Licensee shall pay Licensor a fee (the “License Fee”) consisting of:




 

(a)

A royalty in the amount of five percent (5%) (the “Royalty”) of the gross
revenue received from the sublicense of the Software and any revenues generated
from the use of the Sublicensed Materials for the term of this Agreement, less
(i) applicable sales and use taxes (but in no event to include income or
franchise taxes), (ii) any export duties, shipping, freight and handling charges
paid by Licensee and reimbursed by customers, (iii) any trade and quantity
discounts actually taken, and (iv) any credits for sales previously recorded but
cancelled or refunded to a customer (“Net Revenues”). Licensee shall pay
Licensor the Royalty due on a quarterly basis for each fiscal quarter during the
term of this Agreement commencing three (3) months after the Licensee releases a
“go live” version of the Software that utilizes the Sublicensed Material (the
“Go Live Date”). The quarterly Royalty payment will be due on or before the
thirtieth (30th) day after the last day of the fiscal quarter for which the
Royalty payment is calculated;




- 2 -

--------------------------------------------------------------------------------




 

(b)

The Licensee will be responsible for all third party licensing fees for services
that are attached to the Licensee or its sub-licensee’s platform or platforms.
These fees will be invoiced to Licensee and will be due and payable thirty (30)
days after the date of the invoice.

 

 

 

 

(c)

The issuance by the Licensee to the Licensor or its designated assigns of an
equivalent number of common shares that will represent sixty (60) per cent of
the then issued share capital of structure of the Licensee. For clarity, this
will be after the Twenty for one 20:1 rollback of the share capital of the
Licensee. The shares to be issued can be either from Treasury or from those.
shares that are to be returned to the Licensee by Harpreet Sangha and his
associates.

 

 

 

 

(d)

The issuance by the Licensee to the Licensor of options to acquire common shares
of the Licencee at par value ($0.0001) each, such options to equate to sixty
(60) per cent of any Warrants exercised under the Senior Secured Convertible
Promissory Notes issued to Bellridge Capital LP. For clarity, should one
thousand (1,000) Warrants be exercised then the Licensor will have the right to
exercise options to acquire six hundred (600) common shares of the Licensee.




3.2 Adequacy of Consideration. The Parties hereby agree that License Fee
represents adequate consideration and that no additional consideration shall be
paid by Licensee to Licensor for the Sublicensed Materials.




4. CLOSING.




4.1 Closing. Subject to satisfaction of the conditions in Section 5, the closing
of the granting of the License Grant for the Term under this Agreement (the
“Closing”) shall occur at a place mutually acceptable to Licensor and Licensee
on 31’ August 2019, or such other date that is mutually acceptable to Licensor
and Licensee (the “Closing Date”). All transactions which are to take place at
the Closing shall be considered to have taken place simultaneously, and no
delivery or payment shall be considered to have been made until all the
transactions have been completed.




5. CONDITIONS TO CLOSING.




5.1 Conditions to Each Party’s Obligation to Complete the Closing. The
respective obligations of the Parties to complete the Closing are subject to the
waiver by both Licensor and Licensee or the satisfaction, on or prior to the
Closing Date, of the following conditions:




 

(a)

The resignation of all the current Board of Directors of the Licensee and the
appointment of Lawrence P. Cummins, Karyn Augustinus and three non-executive
independent Directors nominated by the Licensor.

 

 

 

 

(b)

The resignation of all the current Officers of the Licensee and the appointment
of Lawrence P. Cummins as its President. After undertaking a review of the
future plans of the Licensee, the Board of Directors will appoint a Chief
Executive Officer.

 

 

 

 

(c)

Proof satisfactory to the Licensor that a fair resolution in writing has been
entered into with Mr. Jeremy Sparrow.

 

 

 

 

(d)

Proof satisfactory to the Licensor that a fair resolution in writing has been
entered into with Mr. Anders Forsberg.

 

 

 

 

(e)

Proof satisfactory to the Licensor that a fair resolution in writing has been
entered into




- 3 -

--------------------------------------------------------------------------------




 

 

with Mr. Harpreet Sangha, his family and his known associates for the
cancellation of the shares of the Licensee currently owned by them.

 

 

 

 

(f)

The Licensor in its sole discretion is satisfied with the possibility of lifting
the Cease Trade Order issued by the British Columbia Securities Commission
against the shares of the Licensee.

 

 

 

 

(g)

Arrangements satisfactory to the Licensor have been concluded with BitReturn for
the removal of the United States Dollars Three Hundred and Fifty Thousand
(US$350,000.00) amount outstanding under the terms of the Definitive Acquisition
Agreement between BLGI (as Envoy Group Corp) and BitReturn.

 

 

 

 

(h)

Proof satisfactory to the Licensor that arrangements have been made with the
majority shareholder of BLGI for repayment of the United States Dollars One
Hundred and Sixty Nine Thousand Seven Hundred and Twenty Nine (US$169,729.00)
owed to the Company.

 

 

 

 

(i)

Proof satisfactory to the Licensor that the necessary steps have commenced to
bring all the Licensee’s filing with the appropriate Regulatory Authority up to
date.

 

 

 

 

(j)

The Licensee has a written agreement with Bellridge Capital LP to provide a Line
of Credit of up to United States Dollars Five Million (US$5,000,000.00) on terms
that are acceptable to the Licensor and Bellridge Capital LP has advanced United
States Dollars Two Hundred and Fifty Thousand ($US$250,000.00) of this financing
to the Licensor on behalf of the Licensee.

 

 

 

 

(k)

The Licensor has completed an assignment of the Software License Agreement with
Benchmark Advisors (Bahamas) Limited dated 20th February 2019.

 

 

 

 

(1)

Representations and Warranties. The representations and warranties of each of
Licensor and Licensee set forth below shall be true and correct in all respects
as of the date of this Agreement and as of the Closing Date as if made on and as
of such dates (except to the extent any such representation or warranty is made
as of a specified date, which such representation or warranty shall be true and
correct in all respects as of such specified date).




6. REPRESENTATIONS AND WARRANITES OF LICENSOR.




Licensor hereby represents and warrants to Licensee as follows:




6.1 Organization and Qualification. Licensor is duly organized, validly existing
and in good standing under the laws of England and Wales and has the requisite
corporate power and authority to carry on its business as it is now being
conducted.




6.2 Ownership of Sublicensed Materials. Licensor has good and marketable license
to the Sublicensed Materials, free and clear of any and all mortgages, liens,
encumbrances, pledges and security interests except as provided for in the
license agreement between Licensor and Black Cactus Holdings LLC.




6.3 Brokers and Finders. Licensor has not incurred or taken any action that may
give rise to any liability for brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.




6.4 Noncontravention. Neither the execution and delivery of this Agreement and
the Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will (i) violate any constitution, statute, regulation, rule
to which Licensor is subject or, to the knowledge of Licensor, any injunction,
judgment, order, decree, ruling, charge or other restriction of any government,
governmental agency, or court to which Licensor is subject, or (ii) conflict
with,




- 4 -

--------------------------------------------------------------------------------




result in a breach of, constitute a default under, result in the acceleration
of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, license, instrument, or other arrangement
to which Licensor is a party or by which he is bound or to which any of the
Sublicensed Materials is subject (or result in the imposition of any security
interest upon any of the Sublicensed Materials).




6.5 No Litigation. (a) There are no actions, suits, proceedings, hearings,
investigations, charges, complaints, claims or demands of any kind pending or,
to the best of the Licensor’s knowledge, threatened relating to or involving the
Sublicensed Materials; (b) there are no injunctions, judgments, orders or
decrees of any kind which are outstanding against the Sublicensed Materials; and
(c) the Licensor is not charged or, to the best of Licensor’s knowledge,
threatened with, or under investigation with respect to, any alleged violation
of any provision of any law (including rules, regulations and codes) relating to
or involving the Sublicensed Materials.




6.6 Investment Representations. Information. The Licensor and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of Licensee which have been requested by Licensor or its
advisors. The Licensor and its advisors, if any, have been afforded the
opportunity to ask questions of Licensee. Notwithstanding the foregoing,
Licensee has not disclosed to Licensor any material nonpublic information and
will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to Licensor. The Licensor
is not aware of any facts that may constitute a breach of any of Licensee’s
representations and warranties made herein.




6.7 Licensor is (a) the exclusive licensee of the Sublicensed Materials, (b) has
full power and authority to enter into this Agreement, and to perform all
obligations hereunder, (c) has not granted any entity other than the Licensee
any right to use the Sublicensed Materials, (d) the use of the Sublicensed
Materials do not infringe upon or violate any third party’s intellectual
property rights and (e) Licensor may grant the license of the Sublicensed
Materials to License pursuant to this Agreement.




7. REPRESENTATIONS AND WARRANITES OF LICENSEE.




Licensee hereby represents and warrants to Licensor as follows:




7.1 Organization and Qualification. Licensee is a corporation duly organized,
validly existing and in good standing under the laws of the State of Florida and
has the requisite corporate power and authority to carry on its business as it
is now being conducted.




7.2 Authority. Licensee has all requisite corporate power and authority to
execute and deliver this Agreement and to perform each of its respective
obligations under this Agreement (and under all documents required to be
executed and delivered and actions to be performed by Licensee pursuant hereto).
The execution, delivery and performance of this Agreement and the agreement
contemplated hereby and the transaction contemplated hereby and thereby has been
duly and validly authorized by corporate action on the part of Licensee.




7.3 Enforceability. This Agreement constitutes a valid and binding agreement of
Licensee enforceable against it in accordance with its terms, subject to (i)
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application with respect to creditors, (ii) general principles
of equity and (iii) the power of a court to deny enforcement of remedies
generally based upon public policy.




- 5 -

--------------------------------------------------------------------------------




7.4 No Conflict or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transaction and performance of the terms
and conditions contemplated hereby by Licensee will (i) conflict with or result
in a violation or breach of or default under any provision of the articles of
incorporation, by-laws, or other similar governing documents of Licensee or any
material agreement, indenture or other instrument under which Licensee is bound,
or (ii) violate or conflict with any Law applicable to Licensee or the
Sublicensed Materials.




8. NO WARRANTY.




8.1 THE LICENSED MATERIALS ARE OFFERED “AS IS,” AND LICENSOR GRANTS AND LICENSEE
RECEIVES NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY STATUTE,
COMMUNICATION OR CONDUCT WITH LICENSEE, OR OTHERWISE. LICENSOR SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A SPECIFIC
PURPOSE OR NONINFRINGEMENT CONCERNING THE LICENSED MATERIALS OR ANY UPGRADES TO
OR DOCUMENTATION FOR THE SOFTWARE. WITHOUT LIMITATION OF THE ABOVE, LICENSOR
GRANTS NO WARRANTY THAT, TO THE EXTENT APPLICABLE, THE LICENSED MATERIAL IS
ERROR-FREE OR WILL OPERATE WITHOUT INTERRUPTION, AND GRANTS NO WARRANTY
REGARDING ITS USE OR THE RESULTS THEREFROM INCLUDING, WITHOUT LIMITATION, ITS
CORRECTNESS, ACCURACY OR RELIABILITY.




9. MISCELLANEOUS.




9.1 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party.




9.2 Governing Law; Jurisdiction; Venue. THIS AGREEMENT AND THE TRANSACTION
CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
LAWS OF ENGLAND AND WALES WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING
TO CONFLICTS OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.




9.3 Arbitration; Waiver of Trial. Licensor and Licensee hereby agree that any
dispute shall be submitted to final and binding arbitration and that the Parties
shall not be entitled to a trial by jury.




9.4 Entire Agreement. This Agreement and any Appendices, Schedules and Exhibits
hereto contain the entire agreement between the Parties with respect to the
subject matter hereof and there are no agreements, understandings,
representations or warranties, either written or oral, between the Parties other
than those set forth or referred to herein.




9.5 Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated and, except as otherwise may be expressly provided
herein, each party shall pay its own fees, expenses and disbursements and those
of its respective agents, representatives, consultants, accountants and counsel
incurred in connection with this Agreement and all other costs and expenses
incurred in the performance and compliance with all conditions to be performed
by such party under this Agreement.




- 6 -

--------------------------------------------------------------------------------




9.6 Notices. Unless otherwise expressly provided in this Agreement, all notices
required or permitted hereunder shall be in writing and deemed sufficiently
given for all purposes hereof if (a) delivered in person, by courier or by
registered or certified Mail to the Person to be notified, with receipt
obtained, or (b) sent by telecopy, telefax or other facsimile or electronic
transmission, with “answer back” or other “advice of receipt” obtained, in each
case to the appropriate address or number as set forth below. Each notice shall
be deemed effective on receipt by the addressee as aforesaid; provided that,
notice received by telex, telecopy, telefax or other facsimile or electronic
transmission after 5:00 p.m. at the location of the addressee of such notice
shall be deemed received on the first Business Day following the date of such
electronic receipt.




Notices to Licensor shall be addressed as follows:

Charteris, Mackie, Baillie & Cummins Limited

The Coach House

Stoke Park

Stoke Bruerne, Towcester

Northamptonshire NN12 7RZ

Attention:

Email:




or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other person as
Licensor may designate by written notice to Licensee.




Notices to Licensee shall be addressed to:

Black Cactus Global, Inc

8275 S. Eastern Avenue

Las Vegas

Nevada 89123

Attention:

Email:




or at such other address or to such other telecopy, telefax or other facsimile
or electronic transmission number and to the attention of such other person as
Licensee may designate by written notice to Licensor.




9.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns;
provided, however, that the respective rights and obligations of the Parties
shall not be assignable or by any Party without the express written consent of
the non-assigning or non-delegating Party, such consent shall not unreasonably
be withheld.




9.8 Amendments and Waivers. This Agreement may not be modified or amended except
by an instrument or instruments in writing signed by the Party against whom
enforcement of any such modification or amendment is sought which instrument and
expressly identified as a modification or amendment. Any Party may, only by an
instrument in writing and expressly identified as a waiver, waive compliance by
another Party with any term or provision of this Agreement on the part of such
other Party to be performed or complied with. The waiver by any Party hereto of
a breach of any term or provision of this Agreement shall not be construed as a
waiver of any subsequent breach.




- 7 -

--------------------------------------------------------------------------------




9.9 Appendices, Schedules and Exhibits. All Appendices, Schedules and Exhibits
hereto which are referred to herein are hereby made a part of this Agreement and
incorporated herein by such reference.




9.10 Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:




 

(a)

examples shall not be construed to limit, expressly or by implication, the
matter they illustrate;

 

 

 

 

(b)

the word “includes” and its derivatives means “includes, but is not limited to”
and corresponding derivative expressions;

 

 

 

 

(c)

a defined term has its defined meaning throughout this Agreement and each
Appendix, Exhibit and Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;

 

 

 

 

(d)

each Exhibit and Schedule to this Agreement is a part of this Agreement, but if
there is any conflict or inconsistency between the main body of this Agreement
and any Exhibit or Schedule, the provisions of the main body of this Agreement
shall prevail;

 

 

 

 

(e)

the term “cost” includes expense and the term “expense” includes cost;

 

 

 

 

(f)

the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof; and

 

 

 

 

(g)

“include” and “including” shall mean include or including without limiting the
generality of the description of the preceding term.




9.11 Agreement for the Parties’ Benefit Only. This Agreement is for the sole
benefit of Licensor, Licensee and their respective successors and assigns as
permitted herein and no third party shall be entitled to enforce this Agreement,
rely on any representation, warranty, covenant or agreement contained herein,
receive any rights hereunder or be a third party beneficiary of this Agreement.




9.12 Severability. If any term, provision or condition of this Agreement, or any
application thereof, is held invalid, illegal or unenforceable in any respect
under any laws of England and Wales (the “Law”), this Agreement shall be
reformed to the extent necessary to conform, in each case consistent with the
intention of the Parties, to such Law, and to the extent such term, provision or
condition cannot be so reformed, then such term, provision or condition (or such
invalid, illegal or unenforceable application thereof) shall be deemed deleted
from (or prohibited under) this Agreement, as the case may be, and the validity,
legality and enforceability of the remaining terms, provisions and conditions
contained herein (and any other application such term, provision or condition)
shall not in any way be affected or impaired thereby. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.




- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.




Licensor

By: _______________________




Name: _____________________




Title: ______________________







Licensee

By: _______________________




Name: _____________________




Title: ______________________










Agreed and Accepted

Bellridge Capital LP







Name:____________________________________________________________________







Title:_____________________________________________________________________










SCHEDULE A







SUBLICENSED MATERIALS




Black Cactus Blockchain Development Platform that can be utilized to build a
trading exchange supporting crypto and fiat currencies, music publishing, book
publishing, distribution, supply chain, medical research and trials,




Trandingroo,

Musicroo,

Movieroo,

Bokroo,




- 9 -

--------------------------------------------------------------------------------